DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
Claims 1 and 14 introduce “an open window”, “a vehicle door”, and “an interior” in the first paragraph of each claim, but later recite “an open window”, “a vehicle door” and “an interior” again in the second paragraph in each claim. It is understood that multiple windows, doors, and interiors are not intended to be introduced, so the recitations in the second paragraph should be amended to recite “the” instead of “a” or “an”.
Claims 1 and 14 also recite “the vehicle” in the first paragraph of each claim. To ensure consistency, the recitation “the” should be replaced with “a”, as this recitation is the first time the vehicle is introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 14 recite “a secondary screen having a back side and a peripheral edge, said peripheral edge including a front side and a back side, said back side angling toward said front side”. The introduction of two back sides (one on the secondary screen and one on the peripheral edge) renders the recitation “said back side” in this limitation unclear as to which back side is being referenced. It is recommended that the limitation be amended to instead recite “a secondary screen having a back side and a peripheral edge, said peripheral edge including a front side and a back side, said back side of the peripheral edge angling toward said front side”.
Claim 13 is rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (U.S. Patent No. 7,832,455).
Regarding claim 1, Johnston discloses a deployable window screen assembly (10) being configured to be positioned in an open window (16) of a vehicle door (14) thereby facilitating an interior of the vehicle (12) to be ventilated while inhibiting animals in the vehicle from escaping through the open window (column 2, lines 14-30), said assembly comprising:
a primary screen (34) being positionable in an open window of a vehicle door [FIG. 1] wherein said primary screen is configured to inhibit animals in the vehicle from escaping through the open window (column 2, lines 14-30), said primary screen being comprised of an air permeable material (column 4, lines 8-19) wherein said primary screen is configured to ventilate an interior of the vehicle thereby inhibiting the animals in the vehicle from being exposed to dangerously high temperatures (column 2, lines 23-25);
a bracing unit (22, 24, 26, 30, 32) having said primary screen being coupled thereto [FIG. 3], said bracing unit engaging each of a top side and a bottom side of the open window of the vehicle door [FIG. 1] wherein said bracing unit is configured to retain said primary screen in the open window, said bracing unit being positioned within the vehicle when said bracing unit is positioned in the open window wherein said bracing unit is configured to inhibit an individual from removing said primary screen from the open window (column 3, line 49-column 4, line 7); and
a secondary screen (54) being removably coupled to said bracing unit (via removal of frame member 48 from frame member 28) [FIG. 3] wherein said secondary screen is configured to cover the open window when said primary screen has an insufficient width to cover the open window [FIG. 1], said secondary screen being comprised of an air permeable material wherein said secondary screen is configured to ventilate the interior of the vehicle (column 5, lines 1-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston (U.S. Patent No. 7,832,455) in view of Wicker (U.S. Patent No. 3,044,800).
Regarding claim 2, Johnston discloses that said primary screen has a rear side and a perimeter edge [FIG. 3] wherein the primary screen is retained in a flattened orientation [FIG. 1], but does not disclose a distinct primary frame.
Nonetheless, Wicker discloses a barrier assembly having a primary barrier (23) having a perimeter edge with a primary frame (outer frame surrounding the primary barrier 23) being coupled around said perimeter edge [FIG. 1]. It is noted that the primary frame of Wicker is distinct from a respective bracing unit taught by Wicker in at least Figure 1.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Johnston to include a primary frame for the primary screen that is distinct from the bracing unit, as taught by Wicker, in order to enable easier replacement of the components of the assembly, and to enable fitment to a wider range of opening sizes and shapes.

Claims 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (U.S. Patent No. 7,832,455) in view of Wicker (U.S. Patent No. 3,044,800) and Hammill (U.S. Patent No. 1,735,501).
Regarding claims 3-5, Johnston, as modified above, discloses a bracing unit including at least a second tube (22). Wicker further discloses a bracing unit (19, 20, 27, 27) comprising a pair of tubes including a first tube and a second tube (27, 27), an outer wall of each of said first and second tubes having a rear side of the barrier being coupled thereto [FIGS. 1, 2], each of said first and second tubes being spaced apart from each other and being oriented coextensive with each other on said primary barrier, each of said first and second ends of each of said first and second tubes being spaced from said perimeter edge of said primary barrier [FIG. 1], wherein said bracing unit includes a plurality of pipes (32, 49, provided on each tube), each of said pipes being slidably inserted into a respective one of said first and second ends of a respective one of said first and second tubes [FIGS. 5, 9], each of said pipes having a distal end with respect to said respective first or second end of said respective tube [FIG. 1]. Johnston, as modified by Wicker, does not disclose that it comprises a pair of tubes having apertures positioned therein
Nonetheless, Hammill discloses a screen assembly having a bracing unit comprising a pair of tubes (11, at opposite sides of the assembly), each of said tubes having a first end, a second end [FIG. 1] and an outer wall (wall of the tube facing outward as shown in Figure 1) extending therebetween; said outer wall of each of said tubes has a first set of apertures (13, extending from the top) each extending an interior of said tubes, said first set of apertures being spaced apart from each other and being distributed from said first end toward said second end of a respective one of said tubes [FIG. 1]; and said outer wall of each of said tubes has a second set of apertures (13, extending from the bottom) each extending an interior of said tubes, said second set of apertures being spaced apart from each other and being distributed from said second end toward said first end of a respective one of said tubes [FIG. 1].
As set forth with respect to claim 2 above, it would have bene obvious to one having ordinary skill in the art to have modified the assembly of Johnston to include the bracing unit and frame configuration taught by Wicker, in order to provide fitment in varying opening sizes and shapes. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bracing unit of Johnston to include the tube structure and apertures taught by Hammill, in order to quickly and repeatably size the screen assembly to fit the size of the window.
Regarding claim 6, Johnston, as modified above, discloses the bracing unit, but does not disclose a plurality of locks.
Nonetheless, Hammill discloses a bracing unit including a plurality of locks (14), each of said locks being movably coupled to a respective one of a plurality of pipes (10), each of said locks releasably engaging a selected one of a respective first and second sets of apertures in a respective one of said first or second tubes thereby retaining each of said pipes at a selected length of extension with respect to said respective tube (page 1, lines 63-69) [FIGS. 1, 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bracing unit of Johnston to include the height adjustment and locks taught by Hammill, in order to provide specific sizing of the bracing unit and securement of the bracing unit in a desired size, to meet the requirements of different window openings.
Regarding claim 7, Johnston discloses the bracing unit, but does not disclose pivots.
Nonetheless, Wicker discloses that the bracing unit includes a plurality of pivots (28, 29), each of said pivots being pivotally coupled to said distal end of a respective one of said pipes (column 2, line 66-column 3, line 8 discloses that the lower pivots 29 are pivotable relative to the respective pipes 32; column 4, lines 10-16 discloses that the upper pivots 38 are pivotable relative to the respective pipes 49), each of said pivots having a respective one of said first or second ends of a respective one of said first or second tubes being associated therewith [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bracing unit of Johnston to include pivots, in order to accommodate variations in the angle of the window opening, so as to ensure a reliable and secure connection to the window.
Regarding claim 9, Johnston discloses that said bracing unit includes a pair of extension tubes (28), each of said extension tubes being coupled to and extending laterally away from said second tube (22) [FIG. 3], each of said extension tubes having a distal end with respect to said second tube, each of said extension tubes having a plurality of holes (29) extending therethrough, said holes on each of said extension tubes being spaced apart from each other and being distributed between said distal end of said extension tubes and said second tube [FIG. 3].
Regarding claim 10, Johnston discloses that said bracing unit includes a pair of rods (48), said distal end of each of said extension tube insertably receiving a respective one of said rods (it is noted that the limitation “insertably receiving” does not explicitly require that the rod be inserted within the extension tube; the connection between the extension tubes and rods of Johnston includes an insertion connection and the extension tubes receive the rods, so the limitation is met; it is further noted that a modification to the extension tubes to explicitly receive the rods would constitute a mere reversal of parts).
Regarding claim 11, Johnston discloses that said bracing unit includes a pair of rod locks (49), each of said rod locks being movably coupled to a respective one of said rods, each of said rod locks releasably engaging a selected one of said holes in a respective one of said extension tubes [FIGS. 2, 3], each of said rod locks retaining said respective rod at a selected length with respect to said respective extension tube (column 5, lines 12-23).
Regarding claim 12, Johnston discloses that said secondary screen has a back side and a peripheral edge (outer edge of the screen), said peripheral edge including a front side (side of the edge adjacent to the distal end of the rods 48) and a back side (at 52), said back side angling toward said front side [FIG. 2], each of said rods having said back side of said secondary screen being coupled thereto such that said front side is spaceable a selected distance from said perimeter edge of said primary screen (the front side is spaced a selected distance from at least the perimeter edge portion located at frame member 22); and said assembly includes a secondary frame (42, 44, 46) being coupled around said peripheral edge of said secondary screen such that said secondary frame retains said secondary screen in a flattened orientation [FIGS. 3, 6, 8].

Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (U.S. Patent No. 7,832,455) in view of Wicker (U.S. Patent No. 3,044,800) and Hammill (U.S. Patent No. 1,735,501), as applied to claims 7 and 12 above, and further in view of Pinheiro (U.S. Patent No. 6,192,628).
Regarding claims 8 and 13, Johnston, as modified above, discloses that said bracing unit includes a pair of brace saddles (Johnston: upper and lower frame members 24, 26), each of said pair of brace saddles having a first surface (Johnston: inner surface of the frame members 24, 26), and pivots associated with said first end of said first and second tubes (Wicker: 28, 29, as set forth above); and an extension saddle (Johnston: 52) having a lower surface being coupled to said secondary frame [Johnston: FIG. 3], said extension saddle being positioned on said back side of said peripheral edge of said secondary screen, wherein said extension saddle is configured to engage a back side of the open window in the door (Johnston: column 4, lines 45-50; FIG. 1], but does not disclose that the brace saddles include a receiving channel configured to engage the top, bottom, and back side of the window.
Nonetheless, Pinheiro discloses a screen assembly comprising a bracing unit with brace saddles (14, 15, 16) each having a receiving channel (20; column 4, lines 4-10) configured to engage the top, bottom, and back sides of a window [FIGS. 1, 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the brace saddles of Johnston, as modified above, to include the receiving channels taught by Pinheiro, in order to enable a secure fit within the window opening that does not interfere with weather stripping or other seals provided for the window itself.
Regarding claim 14, it is noted that the claim includes all of the limitations of claims 1-13. Johnston, as modified by Wicker, Hammill, and Pinheiro above, discloses or teaches all of the limitations of claims 1-13, and claim 14 is rejected by Johnston in view of Wicker, Hammill, and Pinheiro as set forth above (including the same modifications and motivations for combining set forth above). It is further noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634